

116 HR 8201 IH: Support for Workers, Families, and Social Security Act
U.S. House of Representatives
2020-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8201IN THE HOUSE OF REPRESENTATIVESSeptember 11, 2020Mr. Brady (for himself, Mr. Marchant, Mr. Scalise, Mr. Reed, Mr. Steube, Mr. Flores, Mr. Kustoff of Tennessee, Mr. Rice of South Carolina, Mr. Kevin Hern of Oklahoma, Mr. Wenstrup, Mr. Arrington, Mrs. Miller, Mr. LaMalfa, Mr. Estes, Mr. Smucker, Mr. Smith of Nebraska, Mr. Marshall, and Mr. Olson) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo provide a temporary employee payroll tax holiday.1.Short titleThis Act may be cited as the Support for Workers, Families, and Social Security Act. 2.Temporary employee payroll tax holiday(a)In generalNotwithstanding any other provision of law—(1)with respect to any taxable year which includes any portion of the payroll tax holiday period, the rate of tax under section 1401(a) of the Internal Revenue Code of 1986 shall be reduced by the applicable number of percentage points determined under subsection (d), and(2)with respect to remuneration received during the payroll tax holiday period, the rate of tax under 3101(a) of such Code shall be 0 percent (including for purposes of determining the applicable percentage under sections 3201(a) and 3211(a)(1) of such Code).(b)Coordination with deductions for employment taxes(1)Deduction in computing net earnings from self-employmentFor purposes of applying section 1402(a)(12) of the Internal Revenue Code of 1986, the rate of tax imposed by section 1401(a) of such Code shall be determined without regard to the reduction in such rate under this section.(2)Individual deductionFor purposes of determining the deduction allowed under section 164(f) of the Internal Revenue Code of 1986, the taxes imposed under section 1401 of such Code shall be treated as being equal to the amount of such taxes determined without regard to the reduction in the rate of tax provided under subsection (a)(1).(c)Payroll tax holiday periodFor purposes of this section, the term payroll tax holiday period means the period beginning on September 1, 2020, and ending on December 31, 2020.(d)Applicable number of percentage points(1)In generalFor purposes of subsection (a)(1), the applicable number of percentage points with respect to any individual for any taxable year is the number of percentage points that bears the same ratio to 6.2 percent as—(A)the number of days of the payroll tax holiday period which are in such taxable year, bears to(B)the number of days in such taxable year.(2)Phaseout based on self-employment incomeIn the case of any individual whose self-employment income for any taxable year exceeds an amount equal to the contribution and benefit base for calendar year 2020 (as determined under section 230 of the Social Security Act), the applicable number of percentage points with respect to such individual for such taxable year (determined without regard to this paragraph) shall be reduced by an amount which bears the same ratio to such applicable number of percentage points as—(A)such excess, bears to(B)$68,850.(e)Employer notificationThe Secretary of the Treasury shall notify employers of the payroll tax holiday period in any manner the Secretary deems appropriate.(f)Coordination with other Federal lawsFor purposes of applying any provision of Federal law other than the provisions of the Internal Revenue Code of 1986, the rate of tax in effect under section 3101(a) of such Code shall be determined without regard to the reduction in such rate under this section.3.Protection of Social Security Trust Funds(a)Transfers to Federal Old-Age and Survivors Insurance Trust FundThere are hereby appropriated to the Federal Old-Age and Survivors Trust Fund and the Federal Disability Insurance Trust Fund established under section 201 of the Social Security Act (42 U.S.C. 401) amounts equal to the reduction in revenues to the Treasury by reason of the application of section 2(a). Amounts appropriated by the preceding sentence shall be transferred from the general fund at such times and in such manner as to replicate to the extent possible the transfers which would have occurred to such Trust Fund had such amendments not been enacted.(b)Transfers to social security equivalent benefit accountThere are hereby appropriated to the Social Security Equivalent Benefit Account established under section 15A(a) of the Railroad Retirement Act of 1974 (45 U.S.C. 231n–1(a)) amounts equal to the reduction in revenues to the Treasury by reason of the application of section 2(a)(2). Amounts appropriated by the preceding sentence shall be transferred from the general fund at such times and in such manner as to replicate to the extent possible the transfers which would have occurred to such Account had such amendments not been enacted.4.No effect on Social Security benefitsNothing in this Act shall have any effect on the determination of any benefit under title II of the Social Security Act.